Porter, J.
delivered the opinion of the A meeting of the creditors of the insolvent took place before a notary on the 17th July, 1827, at which some of them required a ' . sale for cash, others, and they were the majority, demanded that the property should be sold at one, two and three years’ credit—the sale to take place at the Exchange Coffee Housej on the 7th day of January then next ensuing.
*621A sale was made of a considerable part the effects for cash, on an exparte order obtained by some of the privileged creditors.— That sale has been set aside and annulled by this court, and a question has arisen whether the syndics should now proceed under the deliberation of the creditors already mentioned; or whether the property should not be sold according, to law without any regard being paid to the opinions expressed at the meeting.
The district judge thought the sale must be made according to law, without attending to what had been deliberated on by the creditors. We think with him. The day fixed by them for the sale, viz: the 7th January, 1828, makes as much a part of their assent as the period of one, two or three years. They wished the property sold at one, two and three years from that time, not from any other. It being impossible for the court to give effect to the whole of their agreement, it cannot be executed in part.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.